STEINBERG, Judge,
concurring:
I join in the excellent opinion of the Court. I wish to add that, in my view, an EAJA applicant should be permitted to amend his or her timely filed application within a reasonable period of time after submitting it as long as the Court does not find prejudice to the Secretary from such an amendment. See Bazalo, 9 Vet.App. at 312 (Steinberg, J., concurring in part and dissenting in part). However, the Court’s holding that the filing of the IFP motion is sufficient is a wonderful piece of judicial terpsichorean analysis to “clarify” Bazalo, an opinion premised on a highly restrictive interpretation of the EAJA and one unfairly applied retroactively to applications which met this Court’s EAJA Rule 39(b) when the application was filed. See Bazalo, 9 Vet.App. at 311. The result reached by the Court here also follows from the simple fact that filing an IFP motion under Rule 24 of the Court’s Rules of Practice and Procedure is, in the Court’s practice, essentially the equivalent of being granted a waiver of the $50 filing fee.